       Case 1:19-cv-00868-EPG Document 29 Filed 11/19/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10
     ROBERT WILLIAM CARSON,                         )   Case No.: 1:19-cv-00868-EPG
11
                                                    )
12                 Plaintiff,                       )   ORDER AWARDING EQUAL ACCESS TO
                                                    )   JUSTICE ACT ATTORNEY FEES AND
13          vs.                                     )   EXPENSES PURSUANT TO 28 U.S.C. §
                                                    )   2412(d) AND COSTS PURSUANT TO 28
14   ANDREW SAUL, Commissioner of Social            )   U.S.C. § 1920
     Security,                                      )
15
                                                    )   (ECF No. 28)
16                 Defendant                        )
                                                    )
17                                                  )
18
19          Based upon the parties’ Stipulation for the Award and Payment of Attorney Fees and

20   Expenses Pursuant to the Equal Access to Justice Act (ECF No. 28),

21          IT IS ORDERED that fees and expenses in the amount of $5,160.13 as authorized by 28

22   U.S.C. § 2412 be awarded subject to the terms of the Stipulation.

23
24   IT IS SO ORDERED.

25
        Dated:     November 19, 2020                         /s/
26                                                      UNITED STATES MAGISTRATE JUDGE
27
28




                                                    -1-
